                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


DAVID HESS, on behalf of himself and all               )
others similarly situated,                             )
                                                       )
                               Plaintiff(s),           ) CIVIL ACTION
                                                       ) CASE NO. 2:19-cv-02171
                                                       )
v.                                                     )
                                                       )
HILL’S PET NUTRITION, INC.,                            )
                                                       )
                               Defendant(s).           )



                   MOTION FOR LEAVE TO APPEAR PRO HAC VICE


       Pursuant to D. Kan. Rule 83.5.4., I move that Andrew J. Obergfell be admitted to practice

in the United States District Court for the District of Kansas, for purposes of this case only.

       I certify that I am a member in good standing of the Bar of this Court and that in

compliance with D. Kan. Rule 83.5.4(c), I will sign all pleadings and other papers which are

signed and filed by said attorney. I also agree that I will participate meaningfully in the

preparation and trial of this case, to the extent required by the Court.

       Pursuant to D. Kan. Rule 83.5.4 (a), I have attached the required affidavit in support of

this motion.

                                               Respectfully submitted,
                                               WAGSTAFF & CARTMELL LLP
                                               By: /s/ Sarah S. Ruane
                                               Thomas P. Cartmell (KS # 17020)
                                               Sarah S. Ruane (KS # 23015)
                                               4740 Grand Ave., Ste 300
                                               Kansas City, MO 64112
                                               816-701-1100 (Tel); 816-531-2372 (Fax)
                                               tcartmell@wcllp.com
                                               sruane@wcllp.com
                                               bwicklund@wcllp.com
Pro Hac Vice Applicants:

Joseph I. Marchese, Esq.
Andrew Obergfell, Esq.
BURSOR & FISHER, P.A.
888 Seventh Ave.
New York, NY 10019
Tel: 646-837-7150
Fax: 212-989-9163
jmarchese@bursor.com
aobergfell@bursor.com

ATTORNEYS FOR PLAINTIFF
                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


DAVID HESS, on behalf of himself and all                )
others similarly situated,                              )
                                                        )
                                 Plaintiff(s),          ) CIVIL ACTION
                                                        ) CASE NO. 2:19-cv-02171
                                                        )
v.                                                      )
                                                        )
HILL’S PET NUTRITION, INC.,                             )
                                                        )
                                 Defendant(s).          )



 AFFIDAVIT IN SUPPORT OF MOTION FOR LEAVE TO APPEAR PRO HAC VICE

          Pursuant to D. Kan. Rule 83.5.4., I declare that the following facts are true, to the best of

my knowledge, information and belief:

     1.      My full name is: Andrew J. Obergfell

     2.      I practice under the following firm name or letterhead:

             Name: Bursor & Fisher, P.A

             Address: 888 Seventh Avenue, Floor 3, New York, NY 10106

             Telephone Number: (646) 837-7150

             Fax: (212) 989-9163

             Email address: aobergfell@bursor.com
3.       I have been admitted to practice in the following courts (here list the dates and places

         of admission to all bars, state or federal, and any bar registration numbers):

         Court                              Date of Admission                      Bar Number

New York                                    8/10/16                                  5458906

New Jersey                                 12/2015                                  157962015

D.N.J.                                     12/2015                                        N/A

S.D.N.Y.                                   10/16/2018                                     N/A



4.       I have reviewed D. Kan. Rule 83.5.4. Pursuant to that rule I have retained local counsel

         to assist in the representation in this case, and I agree that local counsel will sign all

         pleadings or other papers and participate meaningfully in the preparation and trial of

         the case or proceedings to the extent required by the Court.

5.       I consent to the exercise of disciplinary jurisdiction over any alleged misconduct that

         occurs during the progress of this case.

6.       I am in good standing in all bars of which I am a member.

7.       No disciplinary or grievance proceedings have been previously filed against me.

8.       No disciplinary or grievance proceedings are pending against me in any jurisdiction.

9.       I have not been charged in any court of the United States or of any state, territory or

         possession of the United States with the commission of a felony or unprofessional

         conduct.

10.      I have completed the Electronic Filing Registration Form for filing as an attachment to

         this motion and affidavit. I understand I will receive System-generated notices of

         electronic filing.
